Case 1:19-cv-02563-TAB-SEB Document 72 Filed 04/01/21 Page 1 of 2 PageID #: 784




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JASON KINNICK                           )
                                         )
                         Plaintiff       )       CASE NO. 1:19-cv-2563- TAB-SEB
                                         )
                 vs.                     )
                                         )
 MED-1 SOLUTIONS, LLC, an                )
 Indiana limited liability company       )
                                         )
                         Defendant       )

                                 MOTION TO CONTINUE TRIAL

         Comes now Defendant, MED-1 Solutions, LLC, by counsel, and files its Motion to

 Continue Trial. In support of this motion, Defendant states:

         1.      This matter is presently set for trial, beginning July 21, 2021.

         2.      This matter is also set for a final pre-trial conference on July 8, 2021.

         3.      Undersigned needs to be in California the afternoon of Friday July 23 and

 Saturday July 24 for his brother’s wedding, which was scheduled after the trial in this cause was

 set. Given the present trial setting, it is unlikely that undersigned can both act as lead trial

 counsel and attend (and participate in) that ceremony and celebration.

         4.      MED-1 respectfully requests that the Court continue the present trial setting due

 to the unavailability of lead trial counsel.

         5.      MED-1 also respectfully requests that the Court continue the final pre-trial

 conference.

         6.      Undersigned has communicated with counsel for Plaintiff Jason Kinnick and

 Plaintiff does not object to this request.
Case 1:19-cv-02563-TAB-SEB Document 72 Filed 04/01/21 Page 2 of 2 PageID #: 785




          WHEREFORE, Defendant, MED-1 Solutions, LLC, by counsel, prays that the Court

 continue the July 8, 2021 final pre-trial conference and the July 21, 2021 trial setting in this

 cause, and for all other just and proper relief.


                                                    KIGHTLINGER & GRAY, LLP


                                                    By       /s/ Nicholas W. Levi
                                                             Nicholas W. Levi (#24278-53)
                                                             Jackson L. Schroeder (#35355-49)
                                                             One Indiana Square, Suite 300
                                                             211 North Pennsylvania Street
                                                             Indianapolis, Indiana 46204
                                                             Telephone: 317-638-4521
                                                             Email: nlevi@k-glaw.com
                                                                     jschroeder@k-glaw.com




 190854\61057726-1
                                                         2
